Greaney, J.
(dissenting, with whom Spina, J., joins). The court today denies a woman, in her fifties, with a high school education, low potential earning capacity, and a child to raise, her right to receive alimony. The linchpin of the court’s decision, which pertains to the first standard stated in Rosenberg v. Lipnick, 377 Mass. 666, 672 (1979), for determining the validity of an antenuptial agreement, is the following statement:
“The judge’s findings do not permit the conclusion that the wife was ‘essentially stripped of substantially all marital interests,’ [1] which is the standard required to declare an agreement invalid at its execution. DeMatteo v. DeMatteo, [436 Mass. 18, 31 (2002)].”
Ante at 605. The court erroneously applies this standard.
As noted, the critical time frame is the time of execution of the agreement. DeMatteo v. DeMatteo, supra at 30. Significantly, at that time, the wife did not simply agree to take less than what she might have received under G. L. c. 208, § 34. Instead, she relinquished her right to both alimony and any claim on the husband’s assets, essentially giving up substantially all marital *609interests. Contrast DeMatteo v. DeMatteo, supra at 22, 34 (explaining that, although it gave wife less than she would have received under G. L. c. 208, § 34, antenuptial agreement did not strip wife of her marital rights because it provided her, at the time of its execution, with a mortgage-free house, an automobile, medical insurance, and lifetime alimony). While the agreement did not impair the wife’s right to seek her share of the marital assets in the event of divorce, there were no marital assets at the time she executed the agreement. The wife, in substance, was given nothing under the agreement. The agreement contemplated only potential marital assets that might be acquired after marriage. Further, although the agreement contemplated the possibility of a future marital residence, it had a provision relating to circumstances where the parties lived together “in a residence owned by only one of them,” and as noted by the Appeals Court, “there is . . . nothing in the agreement requiring [the husband] to provide a home for [the wife]” (emphasis added). Austin v. Austin, 62 Mass. App. Ct. 719, 720 n.2 (2004). Contrary to the court’s statement, if no jointly owned marital home existed at the time of the divorce, the agreement required the husband only to “assist” the wife “in her relocation and support,” with absolutely no monetary obligation specified or required. Thus, at the relevant time, namely, when the agreement was executed, the wife essentially gave up all her marital rights.
The parties did subsequently acquire assets during the marriage, and the wife ultimately received a share of the assets. Consideration of that fact, however, is appropriate if it becomes necessary to take a “second look” at the agreement, a step required only after it has been determined (at the time of the first look) that an agreement is valid. DeMatteo v. DeMatteo, supra at 34. There is no need to reach that consideration in these circumstances. The Appeals Court, in a well-crafted opinion, saw the flaw in the husband’s arguments and voided the agreement in first-stage examination for the reasons I have described. See Austin v. Austin, supra at 727 (“In so doing [namely, concluding that this agreement should not be enforced], we do not consider the circumstances at the time of the divorce, including whether either party has accumulated additional assets *610since the agreement was made. That inquiry occurs during the ‘second look’ stage, when a court deciding whether and to what extent to enforce a valid term of the agreement must assess if it is ‘conscionable’ to do so. DeMatteo v. DeMatteo, 436 Mass. at 38”). Thus, the court has analytically transposed the proper order that governs examination of the validity of antenuptial agreements. In so doing, it has implicitly overruled portions of the DeMatteo decision that hew closely to the traditional two-stage analysis, holding, without expressly saying so, that an agreement, perhaps proper at the second look, is valid for all purposes, even if it is nugatory at the time of execution.
For these reasons, I respectfully dissent.

This language appeared for the first time in DeMatteo v. DeMatteo, 436 Mass. 18 (2002), which was decided after the judge had entered his decision concerning the validity of the agreement.